I cannot concur in the opinion of Mr. Justice Fraser. I do not think that the trial Court should have directed a verdict for the defendant. By doing so he would in effect have overruled the cases of Jones v. C.  W.C. Railway, 61 S.C. 556;39 S.E., 758; Id., 65 S.C. 411; 43 S.E., 884; Carter v.Southern Railway, 93 S.C. 329; 75 S.E., 952.
I tried the cases of Jones v. Railway, 65 S.C. and Carterv. Railway as Circuit Judge. If this Court overrules these decisions, it restores the principles as announced inHaltiwanger v. Railway, 64 S.C. 7; 41 S.E., 810.
The Jones case, first tried, was in October, 1900, and has been followed by Carter v. Railway and Sanders v. Railway,97 S.C. 424; 81 S.E., 786, tried in May, 1912.
I see no reason why these well-considered cases should be overruled. I think the judgment should be affirmed.